DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) both a law of nature and an abstract idea in that the claims are directed to a method for distinguishing normal tissue from cancerous tissue based on signal intensities of heavy metals in the tissue. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exception in a manner that imposes a meaningful limit on the exception.  Independent claim 1 recites a method for distinguishing normal, non-cancerous colon or colorectal tissue from cancerous colon or colorectal tissue comprising applying laser induced breakdown spectroscopy to one or more test samples, comparing a signal intensity for at least one heavy metal in the test sample with a signal intensity for heavy metals in a control sample, selecting a subject having or at risk of having colon or colorectal cancer when the heavy metal signal intensity in the test sample is greater than the heavy metal signal intensity in the control sample, and optionally treating the subject for colon or colorectal sample.  The signal intensity of heavy metals in the test samples results from the disease state of the subject, thus measuring the signal intensity of the heavy metals is nothing more than a law of nature as the signal intensity 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghasemi et al., (Journal of Laser Applications Vol 29, No. 4, November 2017).
For claim 1, Ghasemi et al., teach diagnosis of malignant tissue samples comprising applying laser induced breakdown spectroscopy to samples of colon tissue (Abstract, Preparation of tissue sample, page 3, figure 1 g and h, figure 2a), comparing a signal intensity for at least one heavy metal in a test sample to a control sample (Relative trace elemental concentration, pages 4-8, figures 3 and 4), and determining whether a subject is at risk of having colon cancer bases on the signal intensity of metals in a test sample is greater than the signal intensity of metals in a control sample (Conclusion, page 10).  The Examiner notes that the step of treating the subject is an optional limitation in claim 1, and therefore is not required.
For claims 2 and 5, Ghasemi et al., teach colon tissue as test and control samples (Preparation of tissue samples, page 3, Figure 1).  With respect to claim 5, the Examiner is reading the cancerous tissue as inflamed colon tissue.
For claims 3 and 4, Ghasemi et al., teach colorectal tissue as test and control samples (Introduction, page 2).
For claim 6, Ghasemi et al., teach family history as a risk factor for cancer (Introduction, page 1).
For claim 11, Ghasemi et al., teach measuring calcium, potassium, and/or sodium in test and control samples, and determining if a subject is at risk of colon cancer when the signal intensity for calcium, potassium, and/or sodium is higher in test samples compared to control samples (Relative trace elemental concentration, pages 4-8, figures 3 and 4, Conclusion page 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al., (Journal of Laser Applications Vol 29, No. 4, November 2017) in view of Li et al., (CN 108169184, 2018).
Regarding claims 8-10, Ghasemi et al., do not teach chromium, lead, and mercury as the detected metals.
Li et al., teach a method in which laser induced breakdown spectroscopy (paragraph 0018) is utilized to detect chromium, lead, and mercury (paragraph 0026) in biological samples for tumor diagnosis (paragraph 0002).  The Examiner is reading this combination as applying a known technique to a known method to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  In addition to the metals taught by Ghasemi et al., reference to Li et al., teach detecting chromium, lead, and mercury, in diagnosing cancerous tumors, thus one of ordinary skill in the art would have found it obvious to combine the teachings of Ghasemi et al., in view of Li et al., so as to provide a more comprehensive diagnosis based on detection of multiple heavy metals.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ghasemi et al., in view of Li et al., to detect chromium, lead, and mercury as applying a known technique to a known method to yield predictable results requires only routine skill in the art.
Claims 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al., (Journal of Laser Applications Vol 29, No. 4, November 2017) in view of Almessieere et al., (Talanta 185, 2018, 61-70).
Reagrding claim 13, Ghasemi et al., do not teach detecting chromium I with an atomic line at 428.9 nm.
Almessiere et al., teach an analysis of nutrients and vitamin D deficiency wherein laser induced breakdown spectroscopy is utilized to detect chromium I at 428.9 nm (Table 3).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in 
Regarding claim 16, Ghasemi et al., in view of Almessiere et al., do not explicitly teach a sensitivity of 1 µg/L.  The Examiner is reading this combination as optimization of result effective variables which would have been obvious to one of ordinary skill in the art. (MPEP 2144.05 II A).  The MPEP states that differences in concentration will not support patentability of subject matter encompassed by the prior art absent evidence indicating the concentration to be critical.  Applicant has not provided any evidence to show that a sensitivity of 1 µg/L is critical, thus the Examiner contends that the concentration is not critical.  Furthermore, one of ordinary skill in the art would have found it obvious to detect heavy metals at the lowest concentration possible as a means of detecting trace amounts of heavy metals in a sample.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ghasemi et al., in view of Almessiere et al., to utilize a sensitivity of 1 µg/L as optimization requires only routine skill in the art.
Regarding claims 17 and 18, Almessiere et al., teach a laser intensity of 30 mJ which meets the claimed range of 25 to 50 mJ (LIBS setup, page 62).  The Examiner also contends that the 30 mJ intensity of Almessiere et al., meets the limitation of about 35 mJ as the word “about” does not explicitly specify 35 mJ as the claimed intensity.
Regarding claims 19 and 20, Almessiere et al., teach 8 ns pulses (LIBS setup), but do not teach 10 to 20 laser pulses with a time delay ranging from 50 to 350 ns.  The Examiner is reading these limitations as optimization of result effective variables which would have been obvious to one of ordinary skill in the art (MPEP 2144.05 II A).  The MPEP states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP 2144.05 II A).  Reference to Almessiere et al., teach that it is imperative to optimize different LIBS parameters such as time delay so as to detect discrete atomic and ionic lines (Optimization of LIBS signal intensity, page 63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ghasemi et al., in view of Almessiere et al., to utilize 10 to 20 laser pulses with a time delay ranging from 50 to 350 ns as optimization requires only routine skill in the art.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al., (Journal of Laser Applications Vol 29, No. 4, November 2017) in view of Miles et al., (US 5,757,484).
Regarding claim 14, Ghasemi et al., do not teach detecting mercury at 435.8 nm.
Miles et al., teach a method of laser induced breakdown spectroscopy wherein mercury is detected at 435.8 nm (column 6 lines 6-10, figure 3).  The Examiner is reading this combination as applying a known technique to a known method to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Reference to Miles et al., clearly teach detection of mercury at 435.8 nm, thus one of ordinary skill in the art would have found it obvious to detect mercury at 435.8 nm based on the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ghasemi et al., in view of Miles et al., wherein mercury is detected at 435.8 nm as applying a .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al., (Journal of Laser Applications Vol 29, No. 4, November 2017) in view of Gondal et al., (J. Hazardous Materials 175, 2010, 726-732).
Regarding claim 15, Ghasemi et al., do not teach detection of lead at 408.5 nm.
Gondal et al., teach detection of hazardous contaminants with laser induced breakdown spectroscopy wherein lead is detected at 405.8 nm (Table I).  The Examiner is reading this combination as applying a known technique to a known method to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Reference to Gondal et al et al., clearly teach detection of lead at 405.8 nm, thus one of ordinary skill in the art would have found it obvious to detect lead at 405.8 nm based on the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ghasemi et al., in view of Gondal et al., wherein lead is detected at 405.8 nm as applying a known technique to a known method to yield predictable results requires only routine skill in the art.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a method for distinguishing normal, non-cancerous colon or colorectal tissue from cancerous colon or colorectal tissue comprising using laser .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798